


110 HR 261 IH: Federal Prison Bureau Nonviolent

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 261
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide an
		  alternate release date for certain nonviolent offenders, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Prison Bureau Nonviolent
			 Offender Relief Act of 2007.
		2.Early release for
			 certain nonviolent offenders
			(a)In
			 generalSection 3624 of title 18, United States Code, is
			 amended—
				(1)in subsection (a),
			 by inserting at the early release date provided in subsection (g), if
			 applicable, or otherwise after A prisoner shall be released by
			 the Bureau of Prisons; and
				(2)by adding at the
			 end the following:
					
						(g)Early release
				for certain nonviolent offendersNotwithstanding any other
				provision of law, the Bureau of Prisons, pursuant to a good time policy, shall
				release from confinement a prisoner who has served one half or more of his term
				of imprisonment (including any consecutive term or terms of imprisonment) if
				that prisoner—
							(1)has attained the
				age of 45 years;
							(2)has never been
				convicted of a crime of violence; and
							(3)has not engaged in
				any violation, involving violent conduct, of institutional disciplinary
				regulations.
							.
				
